
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1393
		IN THE HOUSE OF REPRESENTATIVES
		
			May 25, 2010
			Mr. Cardoza (for
			 himself and Mr. Costa) submitted the
			 following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Welcoming the Portuguese ship Sagres to the
		  United States.
	
	
		Whereas, on September 28, 1542, Portuguese explorer Joao
			 Rodrigues Cabrillo led a naval expedition into San Diego Bay and became the
			 first European to explore the land now known as California;
		Whereas Portuguese immigrants began arriving in the United
			 States in relatively large numbers in 1870;
		Whereas Portuguese-Americans have made valuable and
			 substantial contributions to every facet of life in the United States;
		Whereas sailing ships have become an inspirational symbol
			 of a seafaring heritage that the United States shares with the international
			 community;
		Whereas the Sagres is a steel-built three-masted barque
			 that has been a ship of the Portuguese Navy since 1961;
		Whereas the commanding officer of the Sagres is Luis Pedro
			 Pinto Proença Mendes who is accompanied by the crew of naval cadets;
		Whereas, on January 19, 2010, the Sagres set out from
			 Lisbon, Portugal, on a yearlong cruise around the world; and
		Whereas the only stop the Sagres is making in the United
			 States is in San Diego where it will be hosted by the Maritime Museum of San
			 Diego and the United States Navy from June 7, 2010, to June 13, 2010: Now,
			 therefore, be it
		
	
		That the House of
			 Representatives—
			(1)welcomes the Portuguese ship Sagres to the
			 United States;
			(2)recognizes the Sagres’ crew as
			 representatives of the cultural and historic ties that bind the peoples of the
			 United States and Portugal together; and
			(3)wishes the Sagres’
			 crew good luck and safe travels on their voyage around the world.
			
